Citation Nr: 0728401	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-11 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of receiving burial benefits 
at the service-connected death allowance rate.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to September 
1967.  He died on December [redacted], 2003.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2004 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, at the time of the aforementioned 
rating decision in January 2004, the RO granted dependency 
and indemnity compensation benefits under the provisions of 
38 U.S.C.A. § 1318(b) (2006).  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The appellant (the widow of the veteran) seeks entitlement to 
service connected burial benefits.  In pertinent part, it is 
contended that service-connected post-traumatic stress 
disorder (for which the veteran was in receipt of a 
100 percent schedular evaluation at the time of his death) 
caused or contributed substantially or materially to 
hypertension and heart disease leading to a fatal myocardial 
infarction.  

In that regard, a review of the claims folder discloses that, 
at the time of his death from an acute myocardial infarction 
on December [redacted], 2003, he was a patient in the emergency room 
at Rollins Brook Community Hospital located in Lampasas, 
Texas.  While in December 2005, the appellant was furnished a 
VA Form 21-4142 (Authorization and Consent to Release 
Information) for Rollins Brook Community Hospital, that form 
and an accompanying letter were returned as unclaimed.  
Significantly, a July 2006 Supplemental Statement of the Case 
(SSOC) on the issue of service connection for cause of death 
for burial benefits was also returned as unclaimed.  

Based on a review of the veteran's file, it would appear 
that, during the period when the aforementioned documents 
were returned to the RO, the appellant's address had, 
apparently, changed.  Moreover, there has yet to be offered 
an opinion as to whether the veteran's fatal myocardial 
infarction was in any way the result of his service-connected 
post-traumatic stress disorder.  Under the circumstances, the 
Board is of the opinion that further development is necessary 
prior to a final adjudication of the appellant's claim.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should attempt to contact the 
appellant at her most recent address of 
record, with a request that she provide a 
signed VA Form 21-4142 (Authorization and 
Consent to Release Information) for the 
aforementioned Rollins Brook Community 
Hospital located in Lampasas, Texas.  
Upon receipt of that form, the RO should 
contact Rollins Brook Community Hospital, 
with a request that they provide any and 
all records of treatment of the veteran 
at their facility prior to and on the 
date of his death on December [redacted], 2003.  
All such information, when obtained, 
should be made a part of the veteran's 
claims folder.  

2.  The veteran's entire claims file 
should then be furnished to a VA 
specialist in the field of cardiovascular 
disease.  Following a review of the 
veteran's entire claims file, that 
specialist should offer an opinion as to 
whether the veteran's service-connected 
post-traumatic stress disorder (for which 
he was in receipt of a 100 percent 
schedular evaluation at the time of 
death) as likely as not caused or 
contributed substantially or materially 
to hypertension and/or heart disease 
leading to a fatal myocardial infarction.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  

A separate copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to his review of the 
veteran's claims file. 

3.  Thereafter, the RO should reajudicate 
the appellant's claim for service 
connection for the cause of the veteran's 
death for the purpose of service-
connected burial benefits.  Should the 
benefit sought on appeal remain denied, 
the appellant should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in November 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



